Carley, Judge,
concurring specially.
I agree with the majority opinion that “[i]n accordance with the mandate of the Supreme Court, our judgment is vacated and the trial court’s judgment is reversed.” However, I think it important to note that the Supreme Court’s reversal of this court’s affirmance of the trial court was based upon the holding that we erroneously “equated the permanent lens implant with the wearing of eyeglasses or contact lens.” Lee Connell Constr. Co. v. Swann, 254 Ga. 121 (327 SE2d 222) (1985). However, as I read the Supreme Court’s opinion, it did not affect that portion of our original opinion which overruled Dunn v. Hartford Accident &c. Co., 81 Ga. App. 283 (58 SE2d 245) (1950) and Georgia Cas. &c. Co. v. Wesby, 119 Ga. App. 545 (168 SE2d 191) (1969).
I am authorized to state that Presiding Judge Deen and Presiding Judge McMurray join in this special concurrence.
John M. Strain, for appellee.